                                            Case 3:15-cv-04463-CRB Document 98 Filed 02/18/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       YOUSEF KHRAIBUT,                                 Case No. 15-cv-04463-CRB
                                   9                   Plaintiff,
                                                                                            ORDER TO SHOW CAUSE RE
                                  10             v.                                         PUNITIVE DAMAGES AND
                                                                                            ATTORNEYS' FEES
                                  11       GURBAKSH CHAHAL, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13           The Court hereby orders Plaintiff Yousef Khraibut to supplement his Motion for Default
                                  14   Judgment (dkt. 90) on or before March 4, 2021, with additional information.
                                  15           First, the Court orders Khraibut to submit a clear breakdown of his requests for
                                  16   compensatory (economic and noneconomic) and statutory damages—by claim, by Defendant. If a
                                  17   set of claims arises from the same conduct such that one damages award applies to the set,
                                  18   Khraibut should explain as much. And where relevant, Khraibut should cite authority regarding
                                  19   apportioning damages among Defendants (e.g., whether joint and several liability applies). To the
                                  20   extent Khraibut believes Defendants should be held jointly and severally liable for the full amount
                                  21   of compensatory, statutory, and punitive damages sought, without regard to the specific claims
                                  22   asserted against each Defendant, Khraibut must explain his reasoning and cite relevant authority,
                                  23   if such authority exists.1 In general, and as to each claim, the Court will not award damages based
                                  24   on an unclear or conclusory accounting of who is liable for what.
                                  25           Second, in California, a plaintiff must produce evidence of the defendant’s financial
                                  26
                                       1
                                  27     If certain claims for which damages are sought apply to only one party, or if the Court concludes
                                       that only one party is liable for a claim asserted against multiple parties, the Court is not aware of
                                  28   authority that would permit the Court to hold more than one party liable for damages arising from
                                       such claims.
Case 3:15-cv-04463-CRB Document 98 Filed 02/18/21 Page 2 of 2
